

116 HRES 336 IH: Condemning the terrorist attacks on Christian worshipers in Sri Lanka on Easter Sunday, April 21, 2019, and standing with the Government of Sri Lanka to encourage the protection and preservation of religious liberties.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 336IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Gallagher submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the terrorist attacks on Christian worshipers in Sri Lanka on Easter Sunday, April 21,
			 2019, and standing with the Government of Sri Lanka to encourage the
			 protection and preservation of religious liberties.
	
 Whereas, on the morning of April 21, 2019, Easter Sunday, seven Islamist suicide bombers carried out coordinated attacks on—
 (1)the Shrine of St. Anthony Church in Colombo, Sri Lanka; (2)St. Sebastian’s Church in Negombo, Sri Lanka;
 (3)Cinnamon Grand Hotel in Colombo, Sri Lanka; (4)Zion Evangelical Church in Batticaloa, Sri Lanka;
 (5)a guest house near the National Zoo of Sri Lanka; and (6)a housing complex in Dematagoda, Sri Lanka;
 Whereas more than 250 people were killed and more than 500 people were injured in the attacks; Whereas the attackers acted in the name of National Thowheeth Jama’ath (referred to in this preamble as NTJ), a local Islamist group that had previously attacked Buddhist monks and statues;
 Whereas NTJ has ties to global Islamist terrorist organizations and subscribes to an intolerant Wahhabi ideology that condones violence against non-Muslims and fellow Muslims; and
 Whereas the Wall Street Journal has reported that, according to SITE, a terrorist-monitoring firm, on Tuesday, April 23, 2019, the Islamic State released a video claiming responsibility for the attacks, stating that the executors of the attack that targeted citizens of coalition states and Christians in Sri Lanka two days ago were Islamic State fighters: Now, therefore, be it
		
	
 That the House of Representatives— (1)condemns the April 21, 2019, terrorist attacks in Sri Lanka as—
 (A)targeted principally against Christians because of their faith, on their holy day of Easter, during their Easter prayers; and
 (B)perpetrated by radical Islamist terrorists acting in the name of a hateful radical Islamist ideology;
 (2)considers the April 21, 2019, terrorist attacks to be an attack on— (A)all Christians and members of all faiths in Sri Lanka and around the world; and
 (B)the basic human liberty of freedom of religion; (3)stands with the Government of Sri Lanka in bringing peace and security to the citizens of Sri Lanka, particularly the religious communities of Sri Lanka; and
 (4)calls on Sri Lanka and all governments— (A)to protect the freedom of religion, at home and abroad; and
 (B)to partner with the United States in advancing security and freedom. 